Filed 2/4/16 P. v. McKinney CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B267588

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. A775937)
         v.

ALONZO McKINNEY,

         Defendant and Appellant.



THE COURT:*
         This is a Proposition 47 proceeding.
         On May 26, 2015, in Los Angeles Superior Court case No. A775937-01, Alonzo
McKinney filed an application to have his conviction for receiving stolen property
reduced to a misdemeanor. The superior court granted this application on July 17, 2015.
McKinney filed what has been construed to be a notice of appeal from this order on
August 25, 2015.
         Counsel was appointed who filed a brief under People v. Wende (1979) 25 Cal. 3d
436, on January 6, 2016, requesting that this court independently review the record for
error. McKinney was informed that a brief raising no issues would be filed and that he
could submit a brief in propria persona, which he has done.

*
         BOREN, P.J.                           CHAVEZ, J.                             HOFFSTADT, J.
       On February 4, 2015, the superior court denied McKinney’s request to reduce to
misdemeanors his convictions for assault with a deadly weapon on a peace officer in
violation of Penal Code section, subdivision (c), and obstructing executive officers in
execution of their duties in violation of Penal Code section 69. No appeal was taken
from this order.
       McKinney’s personal written submission following the filing of counsel’s Wende
submission contends that various errors invalidate his conviction in Los Angeles Superior
Court case No. A775937-01. That conviction was affirmed on appeal by this court in
B022289 on August 31, 1987, the remittitur issuing on November 2, 1987. McKinney
has also resubmitted the appellant’s opening brief filed in that appeal. The conviction in
Los Angeles Superior Court case No. A775937-01 is final and is no longer subject to
review.
       We have reviewed the record and found no arguable issues. We also find that
McKinney was not aggrieved by the order entered on July 17, 2015.
       The order entered on July 17, 2015 is affirmed.




                                             2